        Nicholas J. Henderson, OSB #074027
        nhenderson@portlaw.com
        MOTSCHENBACHER & BLATTNER, LLP
        117 SW Taylor St., Suite 300
        Portland, OR 97204
        Telephone: (503) 417-0508
        Facsimile: (503) 417-0528

                 Proposed Attorneys for Debtor-in-Possession



                                 IN THE UNITED STATES BANKRUPTCY COURT

                                          FOR THE DISTRICT OF OREGON

                                                                  Bankruptcy Case No. 18-34244-pcm11
         In re
                                                                  APPLICATION TO EMPLOY
         CHRISTIAN S. RADABAUGH, SR.                              AUCTIONEER (CENTRAL OREGON
                                                                  LIVESTOCK AUCTION)
                          Debtor-in-Possession.


                 Pursuant to 11 U.S.C. §§ 327 and 328, and Fed. R. Bankr. P. 2014. Debtor Christian S. Radabaugh

        Sr. (“Debtor”), moves this Court for entry of an order approving the employment of Central Oregon

        Livestock Auction, 3457 Sw Hwy 97, Po Box 29, Madras, OR. 97741, Telephone: 541-475-3851;

        Website: www.centraloregonlivestockauction.com (the “Professional”) as auctioneer to conduct sales of

        Debtor’s cattle. In support of this application, Debtor respectfully represents as follows:

                 1.      Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code

        on December 7, 2018.

                 2.      Debtor has continued in possession of his property and business as a Debtor in

        Possession, pursuant to 11 U.S.C. § 1107 and 1108.

                 3.      Debtor wishes to employ Professional as his auctioneer for purposes of conducting

        sales of cattle pursuant to the terms set forth in the Agreement attached hereto as Exhibit A.


                                                                                              Motschenbacher & Blattner LLP
Page 1 of 2           APPLICATION TO EMPLOY AUCTIONEER                                        117 SW Taylor Street, Suite 300
                                                                                                  Portland, Oregon 97204
{00269733:1}                                                                                       Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com
                              Case 18-34244-pcm11         Doc 168     Filed 05/09/19
               4.      Debtor has selected Professional because of its experience in handling cattle auctions

        and sales. Moreover, Professional is familiar with Debtor’s cattle, and, by using Professional’s

        services, Debtor will save a significant amount of freight and commission costs that would be

        charged by comparable service providers.

               5.      The professional services that Professional is to render include: (a) conduct a

        promotional marketing campaign for the sale of Debtor’s cattle utilizing digital publication on

        industry websites, (b) publication in print media, Internet publication on Auctioneer's Website,

        https://www.centraloregonlivestockauction.com, and (c) emails to Auctioneers' subscriber lists and

        for such other similar and related services as customary for sales of cattle.

               6.      To the best of Debtor’s knowledge, the Professional has no connection with the

        creditors or any other adverse party or its attorneys, except as disclosed in their Rule 2014 Verified

        Statements on file herein.

               7.      To the best of Debtor’s knowledge the Professional represent no interest adverse to

        Debtors or the estate, except as disclosed in their Rule 2014 Verified Statements on file herein.

               8.      The proposed rate of compensation to Professional is set forth on Exhibit A.

               WHEREFORE, Debtor prays that Debtor be authorized to employ and appoint Professional as

        auctioneer for Debtor in this proceeding. Debtor also requests approval of the terms and conditions

        of the Professional’s Agreement as set forth in Exhibit A attached.

                                                               MOTSCHENBACHER & BLATTNER LLP


                                                               By:/s/Nicholas J. Henderson
                                                                 Nicholas J. Henderson, OSB #074027
                                                                 Attorneys for Debtor-in-Possession
                                                                 Christian S. Radabaugh Sr.




                                                                                               Motschenbacher & Blattner LLP
Page 2 of 2         APPLICATION TO EMPLOY AUCTIONEER                                           117 SW Taylor Street, Suite 300
                                                                                                   Portland, Oregon 97204
{00269733:1}                                                                                        Phone: 503-417-0500
                                                                                                     Fax: 503-417-0501
                                                                                                     www.portlaw.com
                             Case 18-34244-pcm11          Doc 168      Filed 05/09/19
                 EXHIBIT A
       PROFESSIONAL'S AGREEMENT




Case 18-34244-pcm11   Doc 168   Filed 05/09/19
                                               Merrill O'Sullivan, llp
                                                          ATTORNEYS AT LAW

                                                    805 SW INDUSTRIAL WAY, SUITE 5
                                                          BEND, OREGON 97702
                                                           PHONE (541) 389-1770
TERRENCE B. O'SULLIVAN                                      FAX (541)389-1777                                               JANEL GILL1HAN
terry@mosattorneys.com                                    lawfirm@mosattorneys.com                                             Legal Assistant




VIA EMAIL ONLY
nhenderson a portIaw.com




May 6, 2019




NICK HENDERSON
MOTSCHENBACHER & BLATTNER, LLP
1 17 SW TAYLOR STREET #300
PORTLAND, OR 97204



Re:        Central Oregon Livestock Auction, Inc.;                         Radabaugh Dispersal Sale


Dear Nick:


This letter replaces my letter of May 2, 2019. The only change is the inclusion of a "pairs"
category under Feed Costs and the addition of an acceptance line for signature by Christian
Radabaugh. With those changes, the following are the terms and conditions which will apply to
the Radabaugh dispersal sale:


      1.   Notice and Approval. All appropriate notices and approvals relating to the pending
           bankruptcy proceedings will be given and obtained.
      2.   Date and Location. The sale will be held May 20, 201 9 at the Central Oregon Livestock
           Auction Yard, 3457 SW Highway 97, Madras, Oregon.
   3.      No Sale Fee. In the event the sale is approved and advertised and later cancelled, Central
           Oregon Livestock Auction, Inc. will be paid a "no sale" fee of $10.00 per head based on
           the herd as represented in the bankruptcy schedules, plus or minus any changes for which
           notice is given in advance.
   4.      Commission Schedule. The commission schedule as set out on Enclosure 1 will apply.
   5.      Standard Conditions. Standard conditions of sale will apply, including without
           limitation brand inspections and completion of required documentation.
   6.      Feed Costs. The following feed costs will apply:


                              Calves:               $3.00 per day
                             Cows:                 $4.00 per day
                             Pairs:                $4.00 per day
                             Bulls:                $5.00 per day

   7.      Radabaugh will pay the cost of required boarding, if any.




                        DAVID E. PETERSEN • DAVID G BROWN • PETER A. CHRISTOFF HEATHER J. TURK • RICHARD W. FUNK
               ALAN N. STEWART • RYAN P. CORREA    •  OF COUNSEL: MAX MERRILL • TERRENCE B. O'SULLIVAN • STEPHEN D. DIXON

                          Case 18-34244-pcm11                      Doc 168           Filed 05/09/19
Nick Henderson
May 6, 2019
Page 2




Feel free to call if you have any questions. You may contact Trent Stewart directly with
questions regarding logistics.

 !,
           y yours,   •




/
      22     ^
Terrence B. O'&kfllivan

Enclosure


C:       Trent Stewart



ACCEPTED:




                                                    Date:
Christian Radabaugh




                          Case 18-34244-pcm11   Doc 168     Filed 05/09/19
                                  ENCLOSURE    1


                            Sale Yard Commission


                               5% up to $1,500
                            3.5% $1,501 - $15,000
                              3% $15,001 and up

5% off the first $1,500.   $1,500 = $75.
3.5% up to $15,000. The next $13,500 will be at 3.5%     $15,000 = $472.50
3% over $15,001 If you have $50,000 sold the commission on the remaining
$35,000 would be $1,050.
Total commission on $50,000 would be $1,597.50


There is a $20 per hd minimum for Commission




                  Case 18-34244-pcm11      Doc 168   Filed 05/09/19
Case 18-34244-pcm11   Doc 168   Filed 05/09/19
Case 18-34244-pcm11   Doc 168   Filed 05/09/19
Case 18-34244-pcm11   Doc 168   Filed 05/09/19
        In re Christian S. Radabaugh Sr.
        Ch 11 Bankruptcy Case No. 18-34244-pcm11


                                            CERTIFICATE - TRUE COPY

        DATE: May 9, 2019

         DOCUMENT:             DEBTOR’S APPLICATION FOR ORDER TO EMPLOY AUCTIONEER
                               FOR DEBTORS (CENTRAL OREGON LIVESTOCK AUCTION), RULE
                               2014 VERIFIED STATEMENT FOR PROPOSED

                I hereby certify that I prepared the foregoing copy of the foregoing named document and have
        carefully compared the same with the original thereof and it is a correct copy therefrom and of the
        whole thereof.

                                            CERTIFICATE OF SERVICE

                I hereby certify that I served a copy of the foregoing on all parties in interested listed on the
        mailing matrix maintained by the Clerk of the Court, a copy of which is attached hereto, by mailing a
        copy of the above-named document to each of them in a sealed envelope, addressed to each of them
        at his or her last known address. Said envelopes were deposited in the Post Office at Portland,
        Oregon, on the above date, postage prepaid.

              I hereby certify that the foregoing was served on all CM/ECF participants through the Court's
        Case Management/Electronic Case File system on the date set forth below.

        Dated: May 9, 2019

                                                      MOTSCHENBACHER & BLATTNER LLP

                                                      By: /s/ Nicholas J. Henderson
                                                      Nicholas J. Henderson, OSB No. 074027
                                                      Of Attorneys for Debtor-in-Possession




                                                                                               Motschenbacher & Blattner LLP
Page 1           CERTIFICATE OF SERVICE                                                        117 SW Taylor Street, Suite 300
{00269733:1}                                                                                       Portland, Oregon 97204
                                                                                                    Phone: 503-417-0500
                                                                                                     Fax: 503-417-0501
                                                                                                     www.portlaw.com

                             Case 18-34244-pcm11          Doc 168      Filed 05/09/19
